In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1903 
NATHANIEL HARPER, 
                                                  Plaintiff‐Appellant, 

                                  v. 

VENERIO M. SANTOS and TERRI DEAN, 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Southern District of Illinois. 
          No. 12‐CV‐1188 — Nancy J. Rosenstengel, Judge. 
                     ____________________ 

 ARGUED NOVEMBER 16, 2016 — DECIDED FEBRUARY 13, 2017 
              ____________________ 

   Before  EASTERBROOK,  KANNE,  and  HAMILTON,  Circuit 
Judges. 
    PER  CURIAM. Nathaniel Harper, an Illinois prisoner, sued 
a  prison  doctor,  Venerio  Santos,  and  nurse,  Terri  Dean,  for 
deliberate  indifference  towards  his  pain  following  nine  ab‐
dominal surgeries, the management of his diet, and inatten‐
tion to a possible renal cell tumor. See 42 U.S.C. § 1983. The 
district court granted summary judgment for the defendants, 
concluding  that  Harper  had  not  produced  evidence  from 
2                                                      No. 15‐1903 

which a jury could find that either defendant ignored a sub‐
stantial risk of harm. We affirm. 
    Harper,  a  prisoner  at  the  Centralia  Correctional  Center, 
was  seen  by  a  nurse  at  the  health  center  on  December  3, 
2010, for complaints of nausea and vomiting. Harper asserts 
that Nurse Dean examined him, but the defendants contend 
that  he  was  examined  by  another  nurse.  The  nurse  deter‐
mined that Harper was constipated and sent him back to his 
cell  with  instructions  to  drink  clear  liquids  and  return  if 
symptoms persisted. 
   The  parties  also  disagree  over  events  the  following  day, 
when  Harper  returned  with  complaints  that  he  still  had 
stomach pains and was vomiting. Harper asserts that Nurse 
Dean evaluated him, laughed at his plight, and told him that 
there was no way to relieve his constipation. He says that he 
returned to the health center twice more that day, only to be 
sent back to his cell each time and told that the nurses could 
not  help  him.  The  defendants,  however,  maintain  that  two 
nurses saw Harper at  9:00 a.m. and that Dr. Santos ordered 
him  admitted  for  observation.  They  assert  that  Harper  was 
seen and evaluated by nurses three more times that day. 
    Dr. Santos examined Harper on December 5 and ordered 
an x‐ray of his abdomen. The x‐ray indicated a “GI gas pat‐
tern most consistent with” an intestinal blockage, so the doc‐
tor arranged for Harper to be transferred to St. Mary’s Good 
Samaritan Hospital to rule out a small‐bowel obstruction. 
    Harper was admitted to St. Mary’s that same day and lat‐
er operated upon for a bowel obstruction. He remained there 
for 38 days due to post‐surgical complications, including in‐
flammation  of  a  membrane  lining  the  abdominal  wall, 
No. 15‐1903                                                          3

pneumonia,  an  infection  from  a  catheter,  a  fistula,  an  infec‐
tion  at  a  surgical  site,  dehydration,  and  anemia. Altogether 
he underwent nine surgeries at the hospital and, by the time 
he left, he was equipped with a temporary colostomy bag. 
     Following  Harper’s  discharge,  the  doctors  at  St.  Mary’s 
recommended a course of treatment. They advised him that 
he could have a regular diet, but that he should drink plenty 
of  fluids.  For  pain  relief,  they  recommended,  among  other 
things, that he take 650 mg of Tylenol and Vicodin 500 mg/5 
mg  every  six  hours  as  needed.  In  addition,  the  doctors  ad‐
vised  Harper  to  get  an  ultrasound  every  three  months  to 
monitor  a  mass  on  his  kidney  that  had  shown  up  on  an  x‐
ray; in their discharge summary, however, the doctors noted 
that decisions about monitoring would be left to his “prima‐
ry care physician.” 
    When  Harper  returned  to  Centralia  in  January  2011,  Dr. 
Santos  discontinued  Harper’s  Vicodin  prescription  but  re‐
sponded to his subsequent complaints of pain by upping his 
Tylenol dosage to two 500 mg tablets every 6 hours, as need‐
ed. This dosage was reduced the following month to 650 mg 
of Tylenol every 6 hours. 
    Besides the pain, Harper had difficulty eating. Dr. Santos 
started Harper on a pureed diet, but Harper began vomiting 
multiple  times  a  day.  Dr.  Santos  prescribed  Harper  to  con‐
sume  between  meals  one  can  of  Fibersource,  a  nutritional 
supplement,  to  which  he  initially  responded  well;  he  was 
able to  eat a  salami  sandwich, apple slices, and carrots.  But 
Harper  soon  reported  that  he  could  not  tolerate  solid  food, 
so his diet was changed to include protein shakes. This led to 
hunger  pangs,  and  Harper  often  complained  that  he  was 
“starving”  or  that  he  did  not  feel  well  following  his  meals. 




    
4                                                       No. 15‐1903 

Harper requested double portions of food from Nurse Dean, 
and Dr. Santos authorized him to receive double‐meal trays. 
When symptoms continued, Harper asked  Dr. Santos  to or‐
der  an  egg‐based  diet  because  he  could  tolerate  them,  but 
Dr.  Santos  refused.  Over  time,  Harper  expressed  fears  that 
he  was  “fading  away”  and  didn’t  think  he  was  “going  to 
make  it.”  The  nurses  noted  that  Harper  looked  “thin”  and 
“frail,” but by January 30, he again was tolerating food well 
and had stopped complaining of nausea or vomiting. 
    Harper  also  had  minor  run‐ins  with  Nurse  Dean  about 
his care. He states that she removed an extra pillow that he 
was using to elevate his leg and relieve his foot pain. Harper 
once refused to give the pillow to her, so she filed a discipli‐
nary  report  with  the  prison.  On  another  instance,  Harper 
said that she refused his request to empty his colostomy bag. 
    To monitor the mass on his kidney, Harper had an ultra‐
sound  at  St.  Mary’s  in April  2011,  and  after  that  Dr.  Santos 
monitored  it  with  sporadic  blood  and  urine  tests  that  were 
negative. According to Harper, Dr. Santos once told him that 
he would not treat him because he “only” had a kidney cyst 
and on another occasion in 2012, Dr. Santos screamed, “Nev‐
er,” when Harper  asked him for the date  of  a follow‐up  ul‐
trasound. 
    Dissatisfied with his medical care during his 88‐day stay 
at the health center, Harper filed grievances with the prison. 
While the appeals of his grievances were pending, Harper—
noting  imminent  deadlines  for  the  statute  of  limitations  on 
his claims—filed this suit in November 2012. The defendants 
eventually  moved  for  summary  judgment,  arguing  that 
Harper’s claims against Dr. Santos and Nurse Dean amount‐
ed to mere disagreements over his preferred course of treat‐
No. 15‐1903                                                            5

ment, and that Harper could not show that the actions of ei‐
ther defendant rose to the level of deliberate indifference.  
     The  court  determined  that  Dr. Santos  and  Nurse  Dean 
were not deliberately indifferent to Harper’s serious medical 
conditions,  and  granted  them  summary  judgment.  Harper, 
the court observed, had not shown that the increased dose of 
Tylenol ordered by Dr. Santos was ineffective or that Vicodin 
was such a superior treatment option that Dr. Santos’s failure 
to prescribe it amounted to deliberate indifference. Nor had 
he shown that Dr. Santos denied him adequate nutrition; as 
the court stated, he was accommodated with protein drinks, 
meal‐replacement  drinks,  and  supplemented  meals.  Harper 
may have preferred eggs, the court noted, but he was not en‐
titled  to  dictate  his  diet. As  for  the  mass  on  his  kidney,  the 
court  explained  that  Harper  was  not  entitled  to  specific 
treatments, especially since he presented no evidence show‐
ing  that  monitoring  his  condition  through  blood  and  urine 
tests  substantially  departed  from  accepted  medical  practice 
or that an ultrasound was a superior treatment option. With 
respect to Nurse Dean, the court found that she was not de‐
liberately  indifferent  to  Harper’s  presurgical  needs,  given 
that  he  was  examined  and  treated  each  time  that  he  ap‐
peared at the health center. She may not have acted as com‐
passionately  as  he  would  have  liked,  the  court  concluded, 
but he did not establish that she acted with deliberate indif‐
ference. 
    Prison  officials  are  liable  under  the  Eighth  Amendment 
for  cruel  and  unusual  punishment  if  they  are  deliberately 
indifferent  to  a  prisoner’s  serious  medical  needs.  Estelle  v. 
Gamble, 429 U.S. 97, 104 (1976). The parties agree that Harper 
suffered from a serious medical condition, so the only ques‐




     
6                                                          No. 15‐1903 

tion  is  whether  Dr.  Santos  and  Nurse  Dean  “acted  with  a 
‘sufficiently culpable state of mind’ in failing to provide ade‐
quate care or treatment for that condition.” Dixon v. Cnty. of 
Cook, 819 F.3d 343, 349 (7th Cir. 2016) (quoting Greeno v. Da‐
ley, 414 F.3d 645, 653 (7th Cir. 2005)).  
    On appeal Harper first argues that the district court erred 
when it concluded that Dr. Santos was not deliberately indif‐
ferent to his medical needs by discontinuing his Vicodin pre‐
scription.  Harper  contends  that  a  genuine  issue  of  material 
fact  exists  as  to  Dr.  Santos’s  state  of  mind  because  he  disre‐
garded Harper’s Vicodin prescription from the hospital. 
     The  district  court  correctly  granted  summary  judgment 
to Dr. Santos on this claim. Failing to follow instructions re‐
ceived  from outside  experts can amount to deliberate indif‐
ference,  Gil  v.  Reed,  381  F.3d  649,  661–64  (7th  Cir.  2004),  but 
the medical records here reflect that Dr. Santos attempted to 
manage  Harper’s  pain.  After  the  surgeries,  Dr.  Santos  con‐
tinued to monitor Harper, visiting him on 31 out of 88 days 
that Harper stayed at the health center. Dr. Santos continued 
to  see  Harper  two  to  three  times  per  week  until April,  and 
this  constant,  ongoing  assessment  of  his  condition  cannot 
create  an  inference  of  deliberate  indifference.  See  McGee  v. 
Adams, 721 F.3d 474, 482 (7th Cir. 2013). Harper also provid‐
ed no evidence that the Tylenol did not alleviate his pain or 
that  Dr.  Santos  intended  to  cause  him  pain.  See Holloway  v. 
Del. Cnty. Sheriff, 700 F.3d 1063, 1073 (7th Cir. 2012). Harper 
asserts  that  he  sought  more  medication  to  relieve  his  pain, 
but  the  health  center’s  medical  records  reflect  that  he  regu‐
larly was given Tylenol and did not complain of pain. 
   Harper  next  argues  that  the  district  court  erred  when  it 
granted summary judgment on his claim that Dr. Santos act‐
No. 15‐1903                                                            7

ed with deliberate indifference by depriving him of adequate 
nutrition.  Harper  maintains  that  he  should  have  been  fed 
eggs,  the  only  food,  he  says,  that  he  could  tolerate  after  his 
surgeries.  
    We  agree  with  the  district  court  that  Dr.  Santos’s  active 
monitoring of Harper’s dietary needs represents the “antith‐
esis  of  deliberate  indifference.”  See  McGee,  721  F.3d  at  482. 
Harper  was  not  entitled  to  dictate  the  terms  of  his  care,  see 
Arnett v. Webster, 658 F.3d 742, 754 (7th Cir. 2011), including 
whether  his meals consisted mostly of eggs. Dr. Santos also 
altered Harper’s diet to meet his nutritional needs by order‐
ing that he take Fibersource supplements to counter the nau‐
sea  and  vomiting  and  by  ordering  double‐meal  trays  for 
Harper once he showed that he could tolerate solid foods.  
    Harper  next  contends  that  the  district  court  incorrectly 
determined  that  Dr. Santos  was  not  deliberately  indifferent 
to  his  kidney  issue.  He  points  to  the  discharge  summary 
from  St.  Mary’s,  which,  he  argues,  instructed  him  to  get  an 
ultrasound  of  his  kidneys  every  three  months  for  monitor‐
ing.  
    The  district  court  properly  granted  summary  judgment 
for  Dr. Santos  on  this  claim  because Dr.  Santos’s  decision  to 
use  blood  tests  was  a  matter  of  medical  judgment.  Harper 
has not shown that blood and urine tests would fail to moni‐
tor  his  kidney,  nor  has  he  demonstrated  that  the  tests  sub‐
stantially  depart  from  accepted  medical  practice.  Harper  is 
not entitled to dictate which tests Dr. Santos can use to moni‐
tor his condition, see Arnett, 658 F.3d at 754, and the decision 
whether medical imaging should be used is “a classic exam‐
ple  of  a  matter  for  medical  judgment.”  Estelle,  429  U.S.  at 
107. Counsel’s representations at oral argument and Dr. San‐




     
8                                                          No. 15‐1903 

tos’s affidavit also establish that Harper has not been harmed 
by  the  lack  of  ultrasound  tests,  a  fact  fatal  to  his  deliberate 
indifference claim. See Gayton v. McCoy, 593 F.3d 610, 624–25 
(7th Cir. 2010). 
    As for Harper’s claims against Nurse Dean, he disagrees 
with  the  court’s  conclusion  that  no  inference  of  deliberate 
indifference  can  be  drawn  from  her  (1)  failure  to  treat  him 
when  he  first  appeared  at  the  health  clinic  with  stomach 
pain,  (2)  confiscation  of  his  pillow,  and  (3)  failure  to  empty 
his colostomy container. 
    We  believe  that  the  district  court  correctly  entered  sum‐
mary  judgment  for  Nurse Dean  because  Harper  has  not  es‐
tablished  that  her  efforts  were  “blatantly  inappropriate,” 
Arnett, 658 F.3d at 751 (quoting Greeno v. Daley, 414 F.3d 645, 
653  (7th  Cir.  2005),  or  that  she  “recklessly  disregarded”  his 
needs,  see  Hayes  v.  Snyder,  546  F.3d  516,  524  (7th  Cir.  2008). 
With  regard  to  his  claim  that  Nurse  Dean  ignored  his  pre‐
surgical  pain,  Harper  was  evaluated  and  treated  each  time 
that he appeared at the health center, given a treatment plan, 
and  told  to  return  if  his  symptoms  persisted.  Harper  is  not 
entitled to dictate whether Nurse Dean should have treated 
him differently or immediately transferred him to St. Mary’s. 
See Arnett,  658  F.3d  at  754.  His  assertion  that  Nurse  Dean 
laughed  at  him  also  does  not  establish  that  she  acted  with 
deliberate indifference. See Townsend v. Cooper, 759 F.3d 678, 
684, 688–90 (7th Cir. 2014) (deliberate indifference not estab‐
lished  by  evidence  of  incidents  where  two  psychologists 
laughed  at  the  plaintiff  and  told  him  that  he  was  “making 
things  up”  in  response  to  the  plaintiff’s  complaints  that  he 
was  hearing  voices).  As  for  Harper’s  other  claims—
confiscating a pillow that Harper was not supposed to have 
No. 15‐1903                                                           9

and refusing Harper’s demand to empty his colostomy con‐
tainer  do  not  reflect  a  deliberate  indifference  to  his  medical 
needs  because  her  insensitivity  does  not  demonstrate  that 
she disregarded a substantial risk of harm to Harper. See Roe 
v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011). 
                                                        AFFIRMED.